Citation Nr: 1746940	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a psychiatric disability, to include PTSD.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

10.  Entitlement service connection for diabetic retinopathy.

11.  Entitlement to service connection for a renal disability.

12.  Entitlement to service connection for a disability manifested by frequent urination.

13.  Entitlement to service connection for a gastrointestinal disability, to include enteropathy and acid reflux.

14.  Entitlement to service connection for erectile dysfunction (claimed as special monthly compensation based on loss of use of creative organ).

15.  Entitlement to service connection for a seizure disorder.

16.  Entitlement to service connection for hypertension.

17.   Entitlement to service connection for heart disease.

18.  Entitlement to service connection for headaches.

19.  Entitlement to service connection for a liver disability.

  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2017, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.

The issues of entitlement to a compensable initial rating for bilateral hearing loss, entitlement to service connection for for a psychiatric disability, to include PTSD, and entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, diabetic retinopathy, renal disability, a disability manifested by frequent urination, a gastrointestinal disability, to include enteropathy and acid reflux, erectile dysfunction, a seizure disorder, hypertension, heart disease, headaches and for a liver disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was denied in a May 2007 Board decision that was not appealed.

2.  Evidence received since the May 2007 Board decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  In a February 2009 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus. 

4.  Evidence received since the February 2009 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for diabetes mellitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence Claims

The Veteran is seeking to reopen claims for service connection for PTSD and diabetes mellitus.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2016).

PTSD

The Veteran's initial claim seeking service connection for PTSD was denied by the Board in May 2007.  The basis for the Board's denial was that the Veteran did not meet the diagnostic criteria for PTSD as demonstrated on VA examination reports in October 2004 and in November 2006.  The Veteran did not appeal the Board's decision.  Thus, the May 2007 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016). 

Since that denial, VA outpatient treatment records dated in 2015 show that the Veteran has been diagnosed as having PTSD.  This evidence is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim is reopened.


Diabetes Mellitus

The Veteran's claim for diabetes mellitus was denied in a February 2009 RO decision.  Although the Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of notice thereof.  As such, the February 2009 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

The RO's denial of the claim in February 2009 acknowledged that the Veteran was currently diagnosed as having diabetes mellitus.  However, the claim was denied based on a lack of evidence of a link between the Veteran's diabetes mellitus and his service.

Since that denial, the Veteran testified at a May 2017 Board hearing that he was routinely exposed to toxic chemicals/jet fuel solvents in service and that believes that his diabetes mellitus is related to that exposure.  In light of this testimony, the Board finds that new and material has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened, and to this extent only the appeal is granted.


REMAND

At the outset, the Board finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  At the May 2017 Board hearing, the Veteran testified that he was granted SSA disability benefits in 1992.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). 

Bilateral Hearing Loss

At the May 2017 Board hearing, the Veteran testified to symptoms that indicate a worsening of his bilateral hearing loss disability.  He was last afforded a VA audiological examination in July 2014.  Accordingly, in order to accurately assess the severity of the Veteran's bilateral hearing loss disability he should be afforded a new and contemporaneous VA examination.

PTSD and Other Acquired Psychiatric Disorders

The Veteran is currently diagnosed as having PTSD, schizophrenia, bipolar disorder and depressive disorder.  He contends that his psychiatric disorders are a result of fire and rescue duties carried out while stationed aboard the USS AMERICA.  In a November 20104 memorandum, the Center for Unit Records Research reported that it had reviewed the 1973 and 1974 command histories for the USS AMERICA which revealed that that an A-A6A aircraft was lost on January 24, 1973 with the pilot recovered.  The 1974 history did not list any aircraft losses.  The Veteran has not provided any other detailed stressor statements.     

VA examiners in October 2004 and November 2006 determined that the Veteran
did not meet the diagnostic criteria for PTSD.  Thereafter, VA treatment records dated in 2015 showed that the Veteran was diagnosed with PTSD.  However, the stressor upon which the diagnoses were based was not indicated.  Accordingly, a new VA examination is warranted.

Diabetes Mellitus and Remaining Issues 

The Veteran contends that service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, diabetic retinopathy, renal disability, a disability manifested by frequent urination, a gastrointestinal disability, to include enteropathy and acid reflux, erectile dysfunction, a seizure disorder, hypertension, heart disease, headaches and a liver disease, is warranted as he believes that such disabilities are the result of his exposure to toxic chemicals/jet fuel solvents while he performed airplane maintenance or mechanics during service.

Therefore, a remand is necessary to obtain a VA opinion so as to determine the nature and etiology of the Veteran's claimed disabilities in light of his testimony regarding his alleged in-service exposure to such chemicals. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All actions to obtain these records should be documented fully in the claims file.

2.  Afford the Veteran a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss disability.  The claims file should be made available for review, and the examination reports should reflect that such review occurred.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, must be performed.  The examiner is requested to review all pertinent records associated with the claims file and to ascertain the severity of the Veteran's service-connected bilateral hearing loss on his daily functioning. 

All objective and subjective symptoms should be reported in detail.

3.  Schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional. The claims file should be reviewed by the examiner in conjunction with the examination. 

The examiner should address the following:

a) Identify all psychiatric disorders present, to include whether the Veteran has PTSD, bipolar disorder, schizophrenia, and depressive disorder.  If PTSD is diagnosed, the reported stressor(s) which serve as a basis for the diagnosis must be specified.

 b) If PTSD is diagnosed, the examiner should specifically determine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's PTSD is related to his military service.  The examiner must state whether the claimed stressor(s) is adequate to support a diagnosis of PTSD.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this finding in light of any previous diagnoses of PTSD of record. 

c) For each psychiatric diagnosis provided other than PTSD, the examiner should opine as to whether it is at least as likely as not related to service or any incident in service.  If a diagnosis of schizophrenia, bipolar disorder or depressive disorder is not deemed appropriate, the examiner must specifically explain this finding in light of any previous diagnoses of record. 

An explanation must be provided for each opinion expressed. 

4.  Schedule the Veteran for VA examination(s) for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, diabetic retinopathy, renal disability, a disability manifested by frequent urination, a gastrointestinal disability, to include enteropathy and acid reflux, erectile dysfunction, a seizure disorder, hypertension, heart disease, headaches and a liver disease by an appropriate physician(s).

The entire claims file must be reviewed by the examiner(s). Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the physician(s) must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, diabetic retinopathy, renal disability, a disability manifested by frequent urination, a gastrointestinal disability, to include enteropathy and acid reflux, erectile dysfunction, a seizure disorder, hypertension, heart disease, headaches and a liver disease, is etiologically related to or had its onset during his period of service, to include reported exposure to jet fuel solvents.

The examination report must include a compete rationale for all opinions expressed.

5.  Following the above, the RO should review all the relevant evidence and adjudicate the claims.  If any benefit sought on appeal is not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the supplemental statement of the case before the claim is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


